Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-11, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusserow (US. Pub. NO. 2016/0185568 A1) in view of Arunachalam et al. (US. Pub. No. 2018/0077521 A1; hereinafter “Arunachalam”)

Regarding claim 1, Kusserow teaches a system for acquiring position information of an elevator car (see Kusserow, fig. 1), comprising: 
a first Bluetooth module travelling in an up-down direction of an elevator hoistway following the elevator car (see fig. 1, first communication unit 1, para. [0030]), and 
a second Bluetooth module disposed in the elevator hoistway (see Kusserow, fig. 1, sensor unit 4, fig. 3); 

the system is configured to determine the position information of the elevator car (see Kusserow, para. [0009,27-8], position sensor data). 
Kusserow is silent to teaching that 
wherein the Bluetooth signal containing an identifier of the second Bluetooth module, and 
the first Bluetooth module senses signal strength information of the Bluetooth signal it receives and determines the identifier corresponding to the second Bluetooth module broadcasting the received Bluetooth signal; 
the system is configured to determine the position information according to received signal strength information of the Bluetooth signal and a corresponding identifier.
In the same field of endeavor, Arunachalam teaches a system
wherein the Bluetooth signal containing an identifier of the second Bluetooth module (see Arunachalam, fig. 5, beacons 102-8, para. [0082]), and 
the first Bluetooth module senses signal strength information of the Bluetooth signal it receives and determines the identifier corresponding to the second Bluetooth module broadcasting the received Bluetooth signal (see Arunachalam, fig. 5, receiving device 300, para. [0082]); 
the system is configured to determine the position information according to received signal strength information of the Bluetooth signal and a corresponding identifier (see Arunachalam, para. [0082]).
Therefore, it would have been obvious to one  of ordinary skill in the art to combine the teaching of Kusserow with the teaching of Arunachalam in order to efficiently tracking of moving machines (see Arunachalam, para. [0015]). 

Regarding claim 2, the combination of Kusserow and Arunachalam teaches the system of claim 1, wherein the first Bluetooth module and the second Bluetooth module are networked to form a Bluetooth MESH network (see Arunachalam, para. [0133]).

Regarding claim 3, the combination of Kusserow and Arunachalam teaches the system of claim 1, wherein the first Bluetooth module in the system is configured to determine the position information of the elevator car according to the received signal strength information of the Bluetooth signal and the corresponding identifier (see Arunachalam, fig. 5, para. [0082]).

Regarding claim 4, the combination of Kusserow and Arunachalam teaches the system of claim 3, wherein the first Bluetooth module in the system is further configured to broadcast the position information to the Bluetooth MESH network  (see Arunachalam, para. [0133]).

Regarding claim 6, the combination of Kusserow and Arunachalam teaches the system of claim 1, wherein information reflecting the association of the position information of the elevator car and the signal strength information and the corresponding identifier and used for determining the position information of the elevator car is configured in the first Bluetooth module and/or the second Bluetooth module of the system (see Arunachalam, fig. 5, minimum RSSI).

Regarding claim 7, the combination of Kusserow and Arunachalam teaches the system of claim 6, wherein the information of the association is presented by a table or a signal strength-position calculation; wherein based on the received signal strength information of the Bluetooth signal and the corresponding identifier, corresponding position information is found out from the table; or based on 

Regarding claim 9, the combination of Kusserow and Arunachalam teaches the system of claim 4, wherein the system is further utilized to transmit the position information to a third Bluetooth module (see Kusserow, fig. 1, second communication unit 2), wherein the third Bluetooth module, the first Bluetooth module, and the second Bluetooth module(s) are networked to form the Bluetooth MESH network (see Arunachalam, para. [0133]).

Regarding claim 10, the combination of Kusserow and Arunachalam teaches the system of claim 9, wherein a multi-hop wireless link is established between the first Bluetooth module, one or more of the second Bluetooth modules, and the third Bluetooth module when transmitting the position information from the first Bluetooth module to the third Bluetooth module (see Kusserow, fig. 1, first and second communication units and sensors 4, para. [0034]).

Regarding claim 11, the combination of Kusserow and Arunachalam teaches the system of claim 9, wherein the first Bluetooth module, the second Bluetooth module, and the third Bluetooth module are Bluetooth Low Power modules (see Arunachalam, para. [0066]).

Regarding claim 14, the combination of Kusserow and Arunachalam teaches the  system of claim 9, wherein the first Bluetooth module, the second Bluetooth module, and the third Bluetooth module are assigned a unique identifier, respectively (see Arunachalam, para. [0010], UUID).

claim 15, the combination of Kusserow and Arunachalam teaches the  system of claim 1, wherein a plurality of second Bluetooth modules are disposed in the elevator hoistway in a substantially up-down direction of the elevator hoistway (See Kusserow, fig. 1, sensors 4).

Regarding claim 16, Kusserow teaches a method for acquiring position information of an elevator car, comprising: 
sensing information of a Bluetooth signal in an elevator hoistway by a first Bluetooth module travelling in an up-down direction of the elevator hoistway following the elevator car (see Kusserow, fig. 1, communication unit 1), 
wherein the Bluetooth signal comprises the Bluetooth signal broadcast (see Kusserow, fig. 1, radio ranges 1a and 4a, para. [0030-31], position sensor data, para. [0027]) to the elevator hoistway by the second Bluetooth module disposed in the elevator hoistway (See Kusserow, fig. 1, sensors 4, radio range 4a); 
determining the position information of the elevator car according to the received information of the Bluetooth signal  (see Kusserow, para. [0009,27-8], position sensor data).
Kusserow is silent to teaching that comprising sensing signal strength information of a Bluetooth signal; 
wherein the Bluetooth signal containing an identifier of a second Bluetooth module; 
determining the identifier corresponding to the second Bluetooth module broadcasting the received Bluetooth signal; and 
determining the position information according to the received signal strength information of the Bluetooth signal and the corresponding identifier.
In the same field of endeavor, Arunachalam teaches a method

wherein the Bluetooth signal containing an identifier of a second Bluetooth module (see Arunachalam, fig. 5, beacons 102-8, para. [0082]); 
determining the identifier corresponding to the second Bluetooth module broadcasting the received Bluetooth signal (see Arunachalam, fig. 5, receiving device 300, para. [0082]); and 
determining the position information according to the received signal strength information of the Bluetooth signal and the corresponding identifier  (see Arunachalam, para. [0082]).
Therefore, it would have been obvious to one  of ordinary skill in the art to combine the teaching of Kusserow with the teaching of Arunachalam in order to efficiently tracking of moving machines (see Arunachalam, para. [0015]). 

Regarding claims 17-20, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 9, 10, 6, 7, respectively. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusserow and Arunachalam as applied to claims 1 and 2 above, and further in view of Frankel et al. (US. Pub. No. 2007/0041352 A1; hereinafter “Frankel”).

Regarding claim 22, the combination of Kusserow and Arunachalam teaches an elevator system, wherein the system further comprises a system for acquiring position information of the elevator car as claimed in claim 1.
The combination of Kusserow and Arunachalam is silent to teaching that comprising an elevator car and an elevator control device for controlling the elevator car to travel in an elevator hoistway.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kusserow and Arunachalam with the teaching of Frankel in order to implement elevator system with wireless networks (see Frankel, para. [0002]). 

Claims 5 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusserow and Arunachalam, and Frankel as applied to claims 2 and 22 above, and further in view of Maruta et al. (US. Pub. No. 2019/0208492 A1; hereinafter “Maruta”).

Regarding claim 5, the combination of Kusserow and Arunachalam teaches the system of claim 2. 
 The combination of Kusserow and Arunachalam is silent to teaching that wherein the first Bluetooth module in the system is configured to broadcast the signal strength information of the Bluetooth signal it receives and the identifier corresponding to the second Bluetooth module broadcasting the Bluetooth signal to the Bluetooth MESH network, and one of a plurality of second Bluetooth modules in the system is configured to determine the position information of the elevator car based on the received signal strength information and the corresponding identifier and to broadcast the position information to the Bluetooth MESH network.
In the same field of endeavor, Maruta wherein the first Bluetooth module in the system is configured to broadcast the signal strength information of the Bluetooth signal it receives and the identifier corresponding to the second Bluetooth module broadcasting the Bluetooth signal to the Bluetooth MESH network (see Maruta, fig. 9, SQ1003, para. [0078]), and one of a plurality of second 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kusserow and Arunachalam with teaching of Maruta in order to accurately providing the position of an object (see Maruta, para. [0007-8]). 

Regarding claim 23, the dependent claim is interpreted and rejected for the same reasons as set forth above in claim 5.

Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusserow and Arunachalam, and Frankel as applied to claims 2 and 22 above, and further in view of Todeschini et al. (US. Pub. NO. 2018/0077535; hereinafter “Todeschini”).

Regarding claim 8, the combination of Kusserow and Arunachalam teaches the system of claim 6. 
The combination of Kusserow and Arunachalam is silent to teaching that wherein the association is obtained by learning in advance in the following manner: the elevator car with known position information travelling in the up-down direction of the elevator hoistway, recording the signal strength information of one or more of the Bluetooth signals received by the first Bluetooth module corresponding to each position and the corresponding identifier, and generating the association based on the known position information and the correspondingly recorded signal strength information and the corresponding identifier.

Therefore it would have been obvious to one of ordinary skill in the art to combine the teaching of Kusserow and Arunachalam with the teaching of Todeschini in order to improve the accuracy of beacon mapping (see Todeschini, para. [0003]). 

Regarding claim 21, the dependent claim is interpreted and rejected for the same reasons as set forth above in claim 21. 

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusserow and Arunachalam, and Frankel as applied to claims 1 and 9 above, and further in view of Warner et al. (US. Pub. No. 2016/0088421 A1; hereinafter “Warner”).

Regarding claim 12, the combination of Kusserow and Arunachalam teaches the system of claim 9. 
The combination of Kusserow and Arunachalam is silent to teaching that wherein a length of the elevator hoistway is greater than or equal to 50 meters.
In the same field of endeavor, Warner teaches a system wherein a length of the elevator hoistway is greater than or equal to 50 meters (see Warner, para. [0015], 100 meters).


Regarding claim 13, the combination of Kusserow and Arunachalam teaches the system of claim 1. 
The combination of Kusserow and Arunachalam is silent to teaching that wherein a spacing between adjacent ones of the second Bluetooth modules is smaller than a Bluetooth signal transmission distance of the second Bluetooth module.
In the same field of endeavor, Warner teaches a system wherein a spacing between adjacent ones of the second Bluetooth modules is smaller than a Bluetooth signal transmission distance of the second Bluetooth module (See Warner, fig. 1, para. [0015], every one meter).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kusserow and Arunachalam with the teaching of Warner in order to implement low cost BLE networks (see Warner, para. [0005]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Witczak (2019/0373530), Studer (2020/0363491), Chapman (2017/0349402) teach elevator systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852.  The examiner can normally be reached on Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEN W HUANG/              Primary Examiner, Art Unit 2648